DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed November 23, 2020,  and July 29, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 9-14  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2021/0075051A1 English translation of CN110459705A), and in view of Kawase et al. (US2007/0020523A1).

	 As to claim 1, Zhou discloses a button battery [0002] with a  “wound-type” cell [0012] but does not explicitly teach a rechargeable battery. 
	In the same field of endeavor Kawase discloses a button battery [0093] and further teaches, “…the coin type secondary battery or the spirally wound” [0093], and “a battery capable of improving cycle characteristics is provided,” [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the secondary battery of Kawase to provide broader application uses and greater marketability.
	Modified Zhou discloses a secondary battery and further teaches an electrode assembly comprising a first electrode, a second electrode, a separator between the first electrode and the second electrode, a first electrode tab connected to the first electrode, and a second electrode tab connected to the second electrode, the electrode assembly having opposite first and second ends [0027], figures 7 and 8; 
	

    PNG
    media_image1.png
    615
    630
    media_image1.png
    Greyscale

(Zhou figures 7 and 8, annotated for illustration)

	a case (metal housing (1)) accommodating the electrode assembly and facing the first end of the electrode assembly, the first electrode tab being connected to the case [Abstract]; 
	and a cap assembly closing and sealing an opening in the case, the cap assembly comprising: 
	a cap plate (cover plate (3)) coupled to the case (he metal housing 1 is also arranged with a cover plate 3, [0020]), covering the opening, and facing the second end of the electrode assembly [0020], figure 4; 
	and a terminal plate (cap (4)) coupled to the cap plate (A cap 4 is arranged at and protruded from an outer side of the cover plate 3, [0020]), 
wherein the terminal plate comprises: 
	a flange portion coupled to the cap plate and electrically insulated from the cap plate (An insulating member 5 is arranged between the cover plate 3 and the cap 4, [0020], figure 4); 

    PNG
    media_image2.png
    670
    1059
    media_image2.png
    Greyscale

(Zhou figure 4, annotated for illustration) 
	and 	
	a tab connection portion protruding toward the electrode assembly from the flange portion, extending into a terminal opening in the cap plate, and being connected to the second electrode tab (One of the cathode 21 and the anode 22 is electrically connected to the metal housing 1, and another is electrically connected to the cap 4 [0020], figure 4 above),

 and 
	wherein an inner surface of the tab connection portion has a height difference with an inner surface of the cap plate. (As depicted in figure 4 there exist a height difference between inner surface of the tab connection portion and the inner surface of the cap plate in relation to the electrode assembly. See figure 4 below). Where the reference line must exist below the tab connection portion to prevent short-circuiting of the battery and the distance between inner surface of the tab connection portion (D1) is shorter than the distance of the inner surface of the cap plate (D2) with respect to the electrode assembly, or the second end of the electrode assembly is a reference plane, a first height difference between the inner surface of the cap plate and the second end of the electrode assembly is greater than a second height difference between the inner surface of the tab connection portion and the second end of the electrode assembly, as applied to claims 3 and 5.

    PNG
    media_image3.png
    596
    870
    media_image3.png
    Greyscale

(Zhou figure 4, annotated for illustration)
	As to claim 4, Zhou discloses the inner surface of the tab connection portion protrudes farther toward the second end of the electrode assembly than the inner surface of the cap plate does, (see figure 4 above).

	As to claim 8, rejection of claim 1 is incorporated,  Zhou discloses an insulation member between the cap plate and the second electrode tab. (see… insulating member (5) is arranged between the cover plate (3) and the cap (4), such that the cover plate (3) and the cap (4) may not be short-circuited [0020]… One of the cathode (21) and the anode (22) is electrically connected to the metal housing (1), and another is electrically connected to the cap (4) [0020].)

	As to claim 9, rejection of claim 1 is incorporated,  Zhou discloses the insulation member is plate-shaped and has an opening therein, and wherein the opening in the insulation member corresponds to the terminal opening in the cap plate.(see figure 1).

    PNG
    media_image4.png
    627
    998
    media_image4.png
    Greyscale

(Zhou figure 1annotated for illustration)

	As to claim 10, rejection of claim 1 is incorporated,  Zhou discloses the opening in the insulation member has a smaller diameter than that of the terminal opening. (see figure 4 below)

    PNG
    media_image5.png
    706
    1098
    media_image5.png
    Greyscale

(Zhou figure 4, annotated for illustration)

	As to claim 11, rejection of claim 1 is incorporated,  Zhou discloses the height is a distance between an outer plane of the case and the terminal plate when the opening in the case is closed and sealed by the cap assembly, wherein a diameter is an exterior diameter of the case, and wherein a height-to-diameter ratio is less than or equal to 1. ( A ratio of a diameter to a height of the metal housing (1) may be greater than 1 [0020])
	It should be noted In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	As to claim 12, rejection of claim 1 is incorporated,  Zhou discloses the first electrode, the second electrode, and the separator are spirally wound together. (As shown in FIG. 7 and FIG. 8, the cell (2) may also have a winding structure formed by superimposing and winding the cathode (21), the separator (23), and the anode (22) [0027] see figure 7).

    PNG
    media_image6.png
    288
    427
    media_image6.png
    Greyscale

(Zhou figure 7)

	As to claims 13 and 14, where the tab connection may have a curved plane shape, partially spherical, hemispherical, partially ellipsoidal, or semi- ellipsoidal shape, no unexpected technical effect can be associated to such a technical difference which merely represents an obvious design modification with respect to the change in shape, as such it should be noted that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2021/0075051A1 English translation of CN110459705A), in view of Kawase et al. (US2007/0020523A1), and in further view of Han et al. (CN108232051A).

	As to claim 2, Zhou discloses the inner surface of the tab connection portion protrudes farther toward the second end of the electrode assembly than the inner surface of the cap plate does, (see figure 4 above) but Zhou does not explicitly teach the distal end of the tab connection portion is flat.
	In the same field of endeavor Han discloses a spiral winding [0083] of a button cell battery [Abstract]. Han further teaches a terminal plate (conductor (4)) coupled to a cap plate (cover (12)) [0164-0176]. Where the lower portion of conductor (4) serves as the tab connection portion (negative electrode (22) electrically connected with the conductor (4), [0170]) and is flat as shown in figure 1 below.

    PNG
    media_image7.png
    667
    1105
    media_image7.png
    Greyscale

(Han figure 1, annotated for illustration)
		The conductor (4) in some embodiments can be made of rigid conductive material, to enhance pressure resistance [0181-0182].
	Where Zhou provides a more cylindrical concave shape as illustrated in figure 4,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate conductor of Han to improve pressure resistance and tab connection.


    PNG
    media_image8.png
    460
    735
    media_image8.png
    Greyscale

(Zhou figure 4 annotated for illustration)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2021/0075051A1 English translation of CN110459705A), in view of Kawase et al. (US2007/0020523A1), and in further view of Kohno et al. (US2013/0260212A1).

	As to claim 7, rejection of claim 1 is incorporated,  Zhou discloses a wound-type button cell , wherein the flange portion is parallel with the cap plate (see figure 4), however Zhou does not explicitly teach tab connection portion is recessed inward toward the case and has a flat inner surface.
	In the same field of endeavor Kohno discloses wound-type electricity-generating element [0034] and in a case that a shallow flat battery casing is to be used, however, the present invention can also be applied to a secondary battery [0179] and further teaches the tab connection portion is recessed inward (see.. figure 14, [0131]-[0132].

    PNG
    media_image9.png
    653
    766
    media_image9.png
    Greyscale

(Kohno figure 14, annotated for illustration)
	This allows the positive or negative external terminal 4A, 4B to avoid unnecessary direct contact with the outside, and protects the front surface (upper end face) of the positive or negative external terminal 4A, 4B. Occurrence of electrical shock, short-circuiting, and the like can also be prevented [0134].
		Where Zhou provides a more cylindrical concave shape as illustrated in figure 4 (above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the tab connection of Kohno to prevent  the occurrence of electrical shock, and short-circuiting.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US2021/0075051A1 English translation of CN110459705A),in view of Kawase et al. (US2007/0020523A1), and in further view of Yoshimura et al. (US2002/0192559A1).

	As to claim 6, Zhou discloses a button battery but does not explicitly teach the terminal plate comprises stainless steel and is formed by drawing-processing.
	Yoshimura discloses a button battery (see figure 1) and further teaches stainless steel has been generally used as the negative electrode connecting member (12) [0006]. (Where connecting member (12) is the terminal plate as shown in figure 1)


    PNG
    media_image10.png
    324
    710
    media_image10.png
    Greyscale

(Yoshimura figure 1 annotated for illustration)
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the stainless steel of Yoshimura to prevent the alloying of lithium [0006].

	
	Claim “formed by drawing-processing,” is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728